Concurring Opinion by
Mr. Justice Bell,
July 24, 1959:
I cannot agree with some parts of the Court’s Opinion, hence this Concurring Opinion. We agree that mere conjecture or guess do not amount to proof, and a jury’s verdict cannot be supported if it is based upon conjecture, guess or sympathy. Whenever a party has the burden of proving certain facts, his evidence tending to prove such facts cannot prevail if, in the opinion of either the Court or of the jury, it is so uncertain, or inadequate, or equivocal, or ambiguous, or contradictory as to make findings or legitimate inferences therefrom a mere conjecture: Wagner v. Somerset County Memorial Park, 372 Pa. 338, 341, 93 A. 2d 440; Musleva v. Patton Clay M. Co., 338 Pa. 249, 12 A. 2d 554; Natvig v. P.R.T. Co., 293 Pa. 355, 143 A. 18; Lithgow v. Lithgow, 334 Pa. 262, 5 A. 2d 573; Goater v. Klotz, 279 Pa. 392, 124 A. 83.
Since the Court has decided to change, in cases of circumstantial evidence, “the only reasonable inference rule” which had been reiterated in at least 18 cases in the last few years, we should attempt to make certain that the new test is accurately expressed. In my judgment that has not been done in the majority Opinion. The adequacy of the evidence is first of all a matter *144for the Court and if it passes that test it is then a matter for the jury. In my judgment it would be more accurate if the new rule read as follows:
When a party who has the burden of proof relies— not upon direct evidence, but — upon circumstantial evidence, such evidence, together with all inferences reasonably deducible therefrom, must, in order to prevail, be adequate to establish the conclusion sought and must so preponderate in favor of that conclusion as to outweigh any other reasonable or possible inference or deduction inconsistent therewith. Cf. Wagner v. Somerset County Memorial Park, 372 Pa., supra; Polk v. Steel Workers Organizing Committee, 360 Pa. 631, 62 A. 2d 850; De Reeder v. Travelers Insurance Co., 329 Pa. 328, 198 A. 45.
Whether the evidence, if believed, is legally sufficient to satisfy this test is in the first instance for the Court’s determination; if the Court is of the opinion that the evidence, if believed, is sufficient, then the Court must submit to the jury the determination of what evidence to believe, and whether in its mind the person who relies on the circumstantial evidence has met and satisfied his burden of proof.
In Byers v. Bacon, 250 Pa. 564, 95 A. 711, both the facts and the statute were different from those in the instant case and the Byers case is neither a precedent nor, in my judgment, is it applicable to an injury occurring in sub-surface real estate.